                               Case 3:17-cv-05760-BHS Document 159-1 Filed 03/29/19 Page 1 of 2




                                                         EXHIBIT A




                          FEES INCURRED IN RESPONDING TO DEFENDANTS' MOTION FOR TEMPORARY
                          RESTRAINING ORDER

08/22/2018 Andrew P.      Analyze Defendants' motion for TRO; assess and outline arguments in response to        350.00       6.8 $     2,380.00
           Bleiman        Defendants' motion for TRO; prepare, augment, supplement, revise and modify
                          response in opposition to Defendants' motion for TRO; series of communications
                          with the court re: hearing; prepare notice of intention to file opposition to
                          Defendants' motion for TRO; communications with local counsel regarding Judge
                          Settle's rules and the pending motions; communications with SS regarding briefs,
                          arguments and next steps Legal Services


08/23/2018 Andrew P.      Prepare, augment, supplement, revise and modify draft response in opposition to        350.00       7.7 $     2,695.00
           Bleiman        motion for temporary restraining order; series of communications with SS re: same;
                          prepare declarations in support of response (7.7) Legal Services


08/24/2018 Andrew P.      Prepare, augment and finalize response in opposition to motion for temporary           350.00       1.5 $      525.00
           Bleiman        restraining order Legal Services
08/28/2018 Andrew P.      Receive, study and analyze reply brief from opposing counsel in support of their       350.00       2.3 $      805.00
           Bleiman        motion for tro; prepare for hearing on defendants' motion for tro Legal Services


                                                                                                               TOTAL      18.3      $   6,405.00
                                                                                                                          HOURS

                          FEES INCURRED IN BRINGING MOTION FOR SANCTIONS

10/09/2018 Andrew P.      Research, study and analyze case law to support motion for sanctions Legal             350.00       3.5 $     1,225.00
           Bleiman        Services
10/22/2018 Katie Harris   Analyze discovery, transcript of hearing, filed pleadings and communications for       350.00       4.8 $     1,680.00
                          purposes of preparing motion for sanctions; prepare outline of same Legal Services


10/23/2018 Katie Harris   Research, study and analyze case law to support motion for sanctions; prepare,         350.00       6.7 $     2,345.00
                          augment, supplement and revise motion for sanctions Legal Services
10/24/2018 Andrew P.      Receive, study and analyze draft Rule 11 motion, series of communications re:          350.00       2.5 $      875.00
           Bleiman        same and modifications to same Legal Services
10/24/2018 Katie Harris   Prepare, augment, supplement and revise motion for sanctions Legal Services            350.00       2.3 $      805.00

10/25/2018 Katie Harris   Prepare Rule 11 letter to opposing counsel and communications re: same Legal           350.00           1 $    350.00
                          Services

10/26/2018 Andrew P.      Analyze, prepare, augment, revise and supplement draft Rule 11 motion; prepare         350.00       3.5 $     1,225.00
           Bleiman        rule 11 letter; finalize motion and correpsondence to opposing counsel regarding
                          motion for sanctions; communications with HPT regarding addendum to protective
                          order (3.9) Legal Services
10/29/2018 Andrew P.      Analyze, prepare, augment, revise and supplement draft Rule 11 motion and series       350.00       0.4 $      140.00
           Bleiman        of communications with KH re: same Legal Services

11/20/2018 Andrew P.      Finalize Rule 11 motion for sanctions for filing and series of communications re:      350.00       0.5 $      175.00
           Bleiman        same Legal Services
12/03/2018 Andrew P.      Receive study and analyze Defendants' response to Rule 11 motion and assess            350.00           2 $    700.00
           Bleiman        arguments for reply Legal Services
                                Case 3:17-cv-05760-BHS Document 159-1 Filed 03/29/19 Page 2 of 2



12/06/2018 Katie Harris    Analyze Defendants' response brief and assess arguments for reply; prepare outline     350.00           1 $      350.00
                           of arguments for reply Legal Services

12/06/2018 Andrew P.       Prepare outline of argument for sanctions reply and series of communications re:       350.00       0.8 $        280.00
           Bleiman         same Legal Services
12/07/2018 Katie Harris    Augment, supplement, revise and modify draft reply brief in support of motion for      350.00       5.5 $      1,925.00
                           sanctions under Rule 11 Legal Services
12/07/2018 Andrew P.       Series of communications with subpoenaed witnesses regarding appearance;               350.00       2.2 $        770.00
           Bleiman         augment, supplement, revise, modify and finalize reply brief in support of motion
                           for sanctions (4.2) Legal Services

1/29/2019   Katie Harris   Analyze court order, prepare motion to seal; prepare Decl and exhibits for filing;     350.00       2.5 $        875.00
                           series of communications re: same; finalize same Legal Services


                                                                                                                TOTAL      36.7     $    13,720.00
                                                                                                                           HOURS
